Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to remarks filed 08/03/2022. 
Claims 1, 3-9, 11-20 are pending and presented for examination. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-9, 11-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the originally filed specification fails to disclose “wherein a counting value of the sleep delay timer of the second vehicle network management control apparatus is set to be larger than or equal to a counting value of the sleep delay timer of the third vehicle network management control apparatus.” Applicant states that the subject matter is incorporated from claim 10, but neither claim 10 nor specification disclose the timer being larger. A text search in a PG-PUB document is also performed, but the subject matter cannot be found. Similar issues exists with independent claims 13 and 17. Claims 3-9, 11-12, 14-16, 18-20 are rejected as depending from rejected base claim. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites “…enter a sleep mode while synchronizing with each other.” Synchronizing as known in the art particularly means that the two node maintain data and are updated. The specification does not particularly describe what is being synchronized between the nodes. As such, it is unclear what is meant by the above limitation and therefore, the metes and bounds of the claim is unclear. 
Regarding claim 7, the claim fails to further limit independent claim from which it depends from. The limitation is already recited in the independent claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9, 12, 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Reference A (CN 104199351B, referred to as reference A from hereon) in view of Reference B (CN108933719, referred to as reference B from hereon).

Regarding claim 1, 13, 17, As best understood, Reference A discloses a vehicle system comprising: 
a first vehicle network management control apparatus configured to manage a first network (see page 2, paragraph 3, discloses a gateway connecting multiple LANs, i.e. a first network); and 
a second vehicle network management control apparatus configured to communicate with the first vehicle network management control apparatus and manage a second network (see Id. Power controller LAN connecting gateway and networking different ECUs); 
a third vehicle network management control apparatus configured to communicate with the second vehicle network management control apparatus and manage a third network (see page 2, paragraph 3, discloses a car body controller LAN for managing ECU4-5).
Reference A fails to disclose but reference B discloses entering sleep mode while synchronizing with each other (page 2, background, par. 2; disclosure of invention, par. 1, 7, describes ensuring that each node sleeps synchronously) and wherein the first, second  and third vehicle network management control apparatuses enter a sleep mode while synchronizing with each other through the first vehicle network management control apparatus informing a start of the sleep mode to each of the first, second and third network management control apparatus (at page 3, S408 slave receiving the message and step s410 discloses a third preset timer as a delay timer); 
wherein the second vehicle network management control apparatus is configured to allow a sleep delay timer to start counting when receiving a sleep mode entry notification from the first vehicle network management control apparatus (see page 3, S408, discloses master node transmitting command to slave as a sleep mode entry notification, s410 discloses third preset timer is started); 
wherein a counting value of the sleep delay timer of the second vehicle network management control apparatus is set to be larger than or equal to a counting value of the sleep delay timer of the third vehicle network management control apparatus, and wherein the sleep delay timers of the second and third vehicle network management control apparatuses are set to end simultaneously (see claim 3, discloses prior to switching to dormancy state, each of the slave, i.e. first second and third network management control devices, check for third preset time length); 
a processor configured to allow a sleep delay timer to start counting when a sleep mode entry is notified from an upper-level network management control apparatus managing a first network in a vehicle (see page 5, s408, discloses an upper level network management control apparatus, such as master node transmit a command, s410 discloses switching to sleep mode after a predetermined time), and configured to allow a bus or node in a second network of the processor to enter a sleep mode when the counting of the sleep delay timer ends as recited by claim 13 (see Id.); and 
storage configured to store a counting value of the sleep delay timer as recited by claim 13(see page 8 discloses storage for storing instruction, inherently includes storing of timer); 
receiving a sleep mode entry notification from an upper-level vehicle network management control apparatus as recited in claim 17 (see page 5, s408, discloses an upper level network management control apparatus, such as master node transmit a command, s410 discloses switching to sleep mode after a predetermined time); 
starting counting of a sleep delay timer as recited in claim 17 (see page 5, s408, discloses an upper level network management control apparatus, such as master node transmit a command, s410 discloses switching to sleep mode after a predetermined time); and 
performing a sleep mode entry of a network when the counting of the sleep delay timer ends as recited in claim 17 (see page 5, s408, discloses an upper level network management control apparatus, such as master node transmit a command, s410 discloses switching to sleep mode after a predetermined time). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of reference A to include entering sleep mode while synchronizing with each other as taught by reference B. 
The suggestion/motivation to do so would have been to ensure that the devices in the entire network go into sleeping mode. 
Reference A fails to disclose wherein the third vehicle network management control apparatus is configured to allow a sleep delay timer to start counting when receiving the sleep mode entry notification from the second vehicle network management control apparatus. 
However, reference B discloses receiving sleep mode entry from a higher node, such as a master node at the lower node such a slave (see page 3, S408, slave receiving the message).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify to include sending the sleep message to a third network node, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
The motivation for doing so would be to allow coordinating the sleep cycle for entire network. 

Regarding claim 3, reference A discloses the vehicle system wherein the vehicle system includes the first vehicle network management control apparatus located at a highest level, the second vehicle network management control apparatus located at a lower level of the first vehicle network management control apparatus, and the third vehicle network management control apparatus located at a lower level of the second vehicle network management control apparatus (see page 2, par. 3, discloses hierarchical structure with gateway at the higher level).

	Regarding claim 4, the combination of reference A and B discloses the vehicle system wherein the first vehicle network management control apparatus is configured to determine whether a bus or node in the first network is in a sleep ready state (see reference B at page 2, par. 11-12, 16, discloses pre-sleep state or sleep wait state for each of the node)

Regarding claim 5, the combination of reference A and B discloses the vehicle system wherein the first vehicle network management control apparatus is configured to determine that the bus or node in the first network is in the sleep ready state when a network management message is not received for a preset period of time from the bus or node in the first network (see reference B, page 2, par. 19, s306, switching to pre-dormancy state when no network management messages are received).

Regarding claim 6, the combination of reference A and B discloses the vehicle system wherein the first vehicle network management control apparatus is configured to notify the second vehicle network management control apparatus of an entry into the sleep mode when the bus or node in the first network is in the sleep ready state (see step s408, s412, discloses transmitting a command in a sleep ready state, and when a predetermined time expires switching to dormancy state).

Regarding claim 7, Reference A fails to disclose configured to transmit the sleep mode entry notification to the third vehicle network management control apparatus.
However, reference b discloses receiving sleep mode entry from a higher node, such as a master node at the lower node such as slave (see reference b, at page 3, S408 slave receiving the message). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further send the sleep message to a third network node, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
The motivation for doing so would be to allow coordinating the sleep cycle for entire network. 

Regarding claim 8, reference A fails to disclose the vehicle system wherein the third vehicle network management control apparatus is configured to allow a bus or node in the third network to enter the sleep mode when the counting of the sleep delay timer by the third vehicle network management control apparatus is completed.
The combination of reference A and B discloses the vehicle system wherein the second vehicle network management control apparatus is configured to allow a bus or node in the second network to enter the sleep mode when the counting of the sleep delay timer by the second vehicle network management control apparatus is completed (see the rejection of claim 7 above).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further duplicate the above steps with respect to second network node and third network node, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
The motivation for doing so would be to allow coordinating the sleep cycle for entire network. 

Regarding claim 9, the combination of reference A and B discloses the vehicle system wherein the second vehicle network management control apparatus is configured to allow a bus or node in the second network to enter the sleep mode when the counting of the sleep delay timer by the second vehicle network management control apparatus is completed (see reference B, at page 3, step s410, describes slave node entering a dormancy state).

	Regarding claim 12, reference A discloses the vehicle system wherein the entry into the sleep mode is stopped when at least one of the first to third vehicle network management control apparatuses receives a wake-up request or an error occurs in entering the sleep mode (see step 22 at page 12).

Regarding claim 14, the combination of reference A and B discloses the vehicle system wherein the processor is configured to transmit a sleep mode entry notification to a lower-level vehicle network management control apparatus when the sleep delay timer starts counting (reference B at page 3, s408, discloses master node transmitting command to slave as a sleep mode entry notification, s410 discloses third preset timer is started).

Regarding claim 15, 18, the combination of reference A and B discloses the vehicle system wherein the processor notifies the upper-level network management control apparatus of completion of the sleep mode entry when the bus or node in the network enters the sleep mode (reference B at page 4, step s302, discloses sending a meeting signal when a slave node is switching to a waiting dormancy state).

Regarding claim 16, 19, the combination of reference A and B discloses the vehicle system or method wherein the processor is configured to allow the bus or node in the network to stop entering the sleep mode when the processor receives a wake-up request from an individual bus or an error occurs in entering the sleep mode (reference B at step S514 at page 5, see also par. 10 at page 5).

Regarding claim 20, the combination of reference A and B discloses the method further comprising notifying the sleep mode entry when the upper-level vehicle network management control apparatus does not receive a network management message from a bus or node for a preset period time (reference B at s504, discloses when master node meets self-dormancy, sending a command, see step s306, discloses that switching to pre-dormancy state is result of node not receiving the network management frames for a predetermined period).

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-9, 11-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Specifically, as applicant noted, claim 10 was presumed to be allowable subject matter based on a condition that applicant incorporates all the intervening claims from which claim 10 depends from. The intervening claims were claims 2, 7, 8. Examiner respectfully notes that none of the same claims were incorporated. Previous claim 10 recited that the sleep delay timer of the second vehicle network ….is set to be smaller than a counting value of the sleep delay timer of the third vehicle network….These and similar other limitations from claim 7, 8 are missing. As such, the claim has not been amended to incorporate subject matter of the objected claim and therefore, the scope is changed for the independent claim. 
With respect to the 112 rejection, the amendment do not overcome the rejection. Specifically, the amendment does not appear to resolve the issue or define what is being synchronized. From applicant arguments, it appears that the synchronizing refers to the coordination of DCUs to be put in sleep state. However, examiner respectfully notes that this clarification does not appear within the claim. To correct the issue, applicant is suggested to amend the claim to recite “enter a synchronized sleep mode with each other” instead of “enter a sleep mode while synchronizing with each other” to indicate that it is the devices that are entered into sleep mode in a synchronized way, rather than nodes synchronizing something while in sleep state. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHANT B DIVECHA whose telephone number is (571)270-3125. The examiner can normally be reached 9:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NISHANT B. DIVECHA
Primary Examiner
Art Unit 2615


/Nishant Divecha/Primary Examiner, 
Art Unit 2466                                                                                                                                                                                                        twor